Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT As an independent Certified Public Accountant, I hereby consent to the inclusion of our audit report on the financial statements of Cybermesh International Corp. for the years ended May 31, 2010 and 2009 in the Form 10-K for that company for the year ended May 31, 2010 . /s/ Robert G. Jeffrey Robert G. Jeffrey Wayne, New Jersey 07470 September 13, 2010 CONSENT - CYBERMESH
